Citation Nr: 1422143	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a bilateral hip disorder.  

3.  Entitlement to service connection for a bilateral leg disorder, claimed as leg cramps.  

4.  Entitlement to service connection for a disorder of the buttocks, claimed as strain.  

5.  Entitlement to a rating in excess of 20 percent for bilateral chondromalacia of the patella.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1989.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  

In June 2013, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board is of the opinion that additional development for the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The AOJ must perform the following actions:

1.  The claims file does not contain the report of the Veteran's service separation examination.  Accordingly, the AOJ must request that report through official channels, such as the National Personnel Records Center.  

Efforts to obtain such that report must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of that report must be verified by each federal department or agency from whom it is sought.  

2.  Records from Chicago VA medical facilities show that the Veteran received treatment from May 1995 through June 2009.  However, those records have not been associated with the Veteran's claims folder or with his electronic file under Virtual VA.  

The AOJ must ask the Chicago VA medical facilities for records reflecting the Veteran's treatment from May 1995 through June 2009.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

3.  During her hearing, the Veteran testified that she had missed approximately 5 to 6 days a year due to her various disabilities.  She stated that she was employed in the construction industry but that she did not do any heavy work such as lifting.  However, during her March 2009 VA examination, and during VA treatment in May 2009, she reported that she did perform heavy construction including lifting, carrying, hammering, and going up and down ladders.  She stated that she was trying to get out of it.  

The AOJ must ask the Veteran for the name(s) and address(es) of the companies where she has worked since her separation from the service in September 1989.  The AOJ must then may a DIRECT REQUEST to each employer for copies of the veteran's employment records.  Such a request should include, but not limited to, employment applications, medical records and the reports of any pre-employment examinations, attendance records and reasons for absences; job descriptions; job performance reports; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; and reports of termination and any associated severance pay.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the Veteran provide any employment in her possession which addresses the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).  

4.  During her hearing, the Veteran testified that her bilateral knee disorder had gotten worse since her last VA examination in March 2009.  In this regard, she submitted numerous reports of physical therapy for her knees, performed at the Rush University Medical Center since November 2010.  

The Veteran also testified that her back and bilateral hip disorders and buttocks and leg strain, were primarily due to or had been aggravated by her service-connected bilateral knee disorder.  The most recent VA examination did not SPECIFICALLY address the question of aggravation.  In addition, the Board notes that the Veteran's service treatment records show that she was seen for leg strain in April 1981.

When the actions in parts 1, 2, and 3 have been completed, the AOJ must request that the Veteran be scheduled for an orthopedic examination to determine the severity of her bilateral chondromalacia of the knees and to determine the nature and etiology of any back disorder, hip disorder, leg disorder, or disorder of the buttocks found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The VA examiner must report the following with respect to each knee:  

a.  The range of motion. 

b.  Whether there is recurrent subluxation or lateral instability, and, if so, the resulting level of impairment, e.g., slight, moderate, or severe.  

c.  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups. 

d.  Whether there is weakened movement, excess fatigability, and/or incoordination. 

e.  The effects of the service-connected chondromalacia on the Veteran's ordinary activity, including her activities of daily living and ability to work.  

With respect to the Veteran's service connection claims

a.  If a low back disorder, bilateral hip disorder, bilateral leg disorder, and/or disorder of the buttocks is diagnosed, the VA examiner identify and explain the elements supporting each diagnosis.  

b.  If a leg disorder, claimed as strain, is identified, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that it was first manifested by leg strain in service in April 1981.  

c.  The VA examiner must also render an opinion as to whether it is at least as likely as not that the low back disorder, bilateral hip disorder, bilateral leg disorder, and disorder of the buttocks are proximately due to, or alternatively, have been AGGRAVATED by the Veteran's service-connected bilateral chondromalacia of the knee.  

Please note:  The disorders of the low back, hips, legs and buttocks will be considered to have been aggravated by the service-connected knee disability, when there is evidence that there was an increase in the underlying pathology of any of those disorders, unless there is a finding that the increase in disability is due to the natural progress of the disorder.  

Temporary or intermittent flare-ups of any of the claimed disorders of the low back, hip, leg, or buttocks are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.   

If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

The Veteran is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claims.  The consequences for failure to report for a scheduled VA examination without good cause may include the denial of her claims.  

5. When the actions requested in parts 1, 2, 3, and 4 have been completed, the AOJ must undertake any other indicated development. Then it must readjudicate the issues of entitlement to service connection for a low back disorder; bilateral hip disorder; bilateral leg disorder, claimed as leg cramps; and a disorder of the buttocks, claimed as strain.  The AOJ must also readjudicate the issue of entitlement to a rating in excess of 20 percent for bilateral chondromalacia of the patella. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



